Citation Nr: 1314400	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  06-33 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) partly on appeal from a May 2005 rating decision of the RO in Wichita, Kansas, that denied entitlement to a TDIU, and partly on appeal from an August 2006 rating decision that denied entitlement to service connection for a bilateral hip disability.

In an August 2011 Board decision, the Board denied entitlement to service connection for a bilateral hip disability, and remanded the TDIU issue to the Appeals Management Center (AMC) for additional development.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 order, the Court granted the parties' joint motion for remand, and vacated the Board's August 2011 denial of the Veteran's bilateral hip disability claim, and remanded the matter for further proceedings.  

In November 2012, the Board remanded both issues on appeal to the AMC for additional development in compliance with the Court's order, after finding that a 2009 VA medical opinion was inadequate with respect to the hip claim, and that the AMC had not substantially complied with its instructions in the August 2011 remand of the TDIU issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Regrettably, additional development is required prior to appellate review of the appeals for entitlement to service connection for a bilateral hip disability and to a TDIU.

A Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand.  In November 2012, the Board remanded both issues on appeal to the AMC for additional development in compliance with the Court's order, after finding that a February 2009 VA medical opinion was inadequate with respect to the hip claim, and that the AMC had not substantially complied with its instructions in the August 2011 remand of the TDIU issue.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was not adequate compliance with the remand directives, so another remand is required. 

Service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability, namely, his left knee disability or low back disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board remanded this case in November 2012, partly for a VA addendum medical opinion by the February 2009 VA examiner, or, if that examiner was unavailable, by a physician, as to whether any current hip disability is related to service, or was caused or aggravated by a service-connected back or left knee disability.  On remand, a VA examination was conducted by a different examiner in January 2013.  The examiner was a physician assistant, not a physician, and thus the examination was not in compliance with the November 2012 remand instructions.  Moreover, the January 2013 VA examination report (a disability benefits questionnaire (DBQ)), was not fully completed, and a medical opinion was not provided as to question number 7, regarding possible aggravation of a non-service-connected disability by a service-connected disability, as to the claimed hip disability.  The examiner stated that the Veteran has age-related degenerative joint disease of the hips, but did not provide an opinion as to possible aggravation of the hip disability by a service-connected disability.  The examiner also stated that the hip disability existed prior to service but was not aggravated by incidents of service.  The Board finds that these conclusions are incomplete and conflicting, and the examination report is inadequate.  Another medical opinion is required.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

With respect to the TDIU issue, governing regulation provides that if a Veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded by law from assigning an extra-schedular rating in the first instance, but may determine whether to refer a case for extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board observes that the AMC still has not substantially complied with the August 2011 and November 2012 remand instructions, instructing the AMC to refer the Veteran's claim of entitlement to a TDIU to the Director of Compensation and Pension Service for extraschedular consideration.  The Board notes that there is conflicting evidence of record as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, but directs attention to the examiners' findings on VA examinations in June 2012 and January 2013 as to the effects of the Veteran's service-connected disabilities on his ability to work.  On remand, corrective action must be taken.  See Stegall, supra; D'Aries, supra.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA examiner (a physician), to obtain an addendum medical opinion as to whether it is at least as likely as not that the current degenerative joint disease of the hips was permanently aggravated by the service-connected low back disability or left knee disability.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Then, submit the TDIU issue to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.

3.  After all such development and adjudication has occurred, readjudicate the Veteran's claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


